Citation Nr: 0710348	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to the assignment of an initial rating, in excess 
of 40 percent, for benign prostatic hyperplasia (BPH). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel
INTRODUCTION

The veteran served on active duty from May 1976 to May 1979 
and from July 1980 to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 RO decision that granted the 
veteran service connection for BPH and assigned a 
noncompensable rating for such.  In November 2003, the Board 
remanded the case for additional evidentiary development.  In 
a June 2005 decision, the RO granted an increased rating from 
0 to 20 percent.  In January 2006, the Board, again, remanded 
the case to the RO for further development.  In a May 2006 
decision, the RO granted an increased rating from 20 to 40 
percent.  The assignment of increased ratings were made as of 
the day following the veteran's separation from service, 
March 1, 2001, which is the earliest possible date, under 
law.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is currently in receipt of the highest available 
rating for BPH based on impairment caused by urinary 
frequency.  Consideration of impairment caused by renal or 
voiding dysfunction could afford the veteran a rating higher 
than 40 percent.  Specifically, the highest rating under the 
renal dysfunction criteria is 100 percent, and the highest 
rating under the voiding dysfunction criteria is 60 percent.  
Unfortunately, there are no current findings that properly 
address impairment caused by renal or voiding dysfunction.  
The March 2006 VA compensation examination addresses the 
veteran's renal health only insofar as it notes that he does 
not have renal stones.  With regard to any voiding 
dysfunction, the March 2006 VA examination report notes the 
veteran's complaints of incontinence - "It just comes out 
uncontrollably, sometimes, I even wet the bed."  There is no 
specific information, however, regarding whether he utilizes 
an assistive appliance and/or absorbent materials.  As such, 
the case must be remanded so that the veteran can be afforded 
a comprehensive VA examination.  This new examination must 
include urological testing.  It is noted that the March 2006 
VA examination did not include all indicated testing.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, it is noted that the veteran receives current 
treatment from other medical providers.  Specifically, his 
March 2006 VA genitourinary compensation examination reflects 
that he has TriCare, and was going to make an appointment 
with "Florida urology."  Related records are not on file.  
On remand, an attempt should be made to obtain any 
outstanding private medical records. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain any outstanding VA 
medical records regarding his BPH. 

2.  The AMC should take the appropriate steps to 
associate with the claims folder other relevant 
medical evidence, to include records from "Florida 
Urology" and TriCare, dated since March 2001.  

3.  The veteran should be afforded a VA examination 
to determine the nature and severity of his BPH.  
All indicated testing should be performed to 
include urinalysis and uroflowmetry.  The examiner 
should answer the following questions:

a.  Does the veteran have albuminuria, and if so, 
is it constant?

b.  Does the veteran have edema, and if so, what is 
the degree of such edema?

c.  Does the veteran have a decrease in his kidney 
function, and if so, is such decrease "definite?"  

d.  What is the veteran's blood pressure reading?

e.  What are the veteran's BUN and creatinine 
readings?

f.  Does the veteran have generalized poor health 
characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion?

g.  Does the veteran require the use of an 
appliance or the wearing of absorbent materials 
which must be changes more than 4 times per day?

h.  What is the nature of the veteran's medical 
management?

i.  What is the rate of daytime and nighttime 
voiding?

If it is not feasible to answer any of the above 
listed questions, this should be so stated.  The 
claims folder and a copy of this remand must be 
made available to the examining physician in 
conjunction with the examination so that the 
examiner may review pertinent aspects of the 
veteran's medical history.

4.  After the development requested above has been 
completed, the AMC should review the veteran's 
claims folder and ensure that all the foregoing 
development has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action should be taken.

5.  Upon completion of the above, the AMC should 
review the evidence of record and enter its 
determination with respect to the issue of an 
initial rating in excess of 40 percent for BPH.  
Consistent with 38 C.F.R. § 4.115a, the RO should 
rate the veteran's disability under "the 
predominant area of dysfunction" resulting from the 
service-connected BPH.  Consideration of any renal 
or voiding dysfunction must be made.  In the event 
that the claim is not resolved to the satisfaction 
of the veteran, the AMC must issue a supplemental 
statement of the case (SSOC), a copy of which 
should be provided to the veteran, and his 
representative.  This SSOC should cite to the 
rating criteria regarding renal dysfunction as it 
has not yet been cited.  After the veteran and his 
representative have been given an opportunity to 
submit additional argument, the case should be 
returned to the Board for further review.

No action is required of the veteran until he receives 
further notice. The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

IN
